Case 1:21-cv-00215-DNH-CFH Document 7 Filed 05/06/21 Page 1 of 1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

AKF, INC. D/B/A FUNDKITE,

Plaintiff,

Vv. Case No. 1:21-CV-0215 (DNH/CFH)

GEOFFREY HANFORD HACKETT,

Defendant.

 

NOTICE OF VOLUNTARY DISMISSAL

 

Plaintiff, AKF, Inc. d/b/a FundKite, by and through its undersigned counsel, files this

Notice of Voluntary Dismissal without prejudice, pursuant to Fed. R. Civ. P. 41(a)(1).

Respectfully Submitted,

KAMINSKI LAW, PLLC
SHANNA M. KAMINSKI

40950 Woodward Ave., Ste. 100
Bloomfield Hills, Michigan 48304

(248) 462-7111
skaminski@kaminskilawpllc.com

 

Dated: { so ven NY

 

Dated: May 5, 2021
